DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are pending.
Claim(s) 1-18 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 04/20/2022.
Claims 10-18 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 12-17 have overcome all the 35 USC § 112(b) rejections of claims 12-17 as set forth in the previous office action. However, Based on their dependencies in claims 1 and 10, claims 17 and 11-16 are rejected under 35 USC § 112(b) as presented in the current office action. 
Claim 11 stands rejected under 35 USC § 112(b) as set forth in the previous office action.
Claims 1, 10, and 18 have been rejected under 35 USC § 112(b) as presented in the current office action
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis and unclear limitations:
Claim 1:
	Claim 1 recites “interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” in lines 3-7. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
Claim describes description of a configuration of one non-supported feature is interpreted in order to configure “one feature.” However, the relation between “non-supported feature” and “feature” is not clear. The claim doesn’t clearly distinguish the two features, 1. non-supported and 2. Feature, nor does the claim clearly state how 1. non-supported and 2. feature are the same features.
It’s not clear if “at least one feature” is “non-supported” such that, “at least one feature” that is different than “at least one feature” that is “non-supported” is configured which is not configurable with an engineering system.
	Specification ¶59 describes, “a feature or features that are not (yet) configurable with the engineering system 2 supporting the component 1, non-supported feature(s), is/are configured without the help of the engineering system 2 by interpreting a description 7 of a configuration of the non-supported feature(s) with an on-board compiler 8 of the component 1 and integrating the interpreted description 9 to the basic configuration 3 having been generated with the engineering system 2 that regards the supported features of the component 1.”
	Examiner notes that, for the examination purpose, “at least one non-supported feature” and “at least one feature” are interpreted with broadest reasonable interpretation such that “at least one non-supported feature” can be any feature that is not supported where “at least one feature” can be any feature such as supported or non-supported.
	Examiner notes that claim must distinguish “at least one non-supported feature” and “at least one feature” if they are not referred to the same “feature,” or claim must show how “at least one non-supported feature” and “at least one feature” refers to the same “feature,”
	Appropriate correction is required.

Claim 10:
	Claim 10 recites “interpret a description of a configuration of at least one non-supported feature to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” in lines 5-9. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
Claim describes description of a configuration of one non-supported feature is interpreted in order to configure “one feature.” However, the relation between “non-supported feature” and “feature” is not clear. The claim doesn’t clearly distinguish the two features, 1. non-supported and 2. Feature, nor does the claim clearly state how 1. non-supported and 2. feature are the same features.
It’s not clear if “at least one feature” is “non-supported” such that, “at least one feature” that is different than “at least one feature” that is “non-supported” is configured which is not configurable with an engineering system.
	Specification ¶59 describes, “a feature or features that are not (yet) configurable with the engineering system 2 supporting the component 1, non-supported feature(s), is/are configured without the help of the engineering system 2 by interpreting a description 7 of a configuration of the non-supported feature(s) with an on-board compiler 8 of the component 1 and integrating the interpreted description 9 to the basic configuration 3 having been generated with the engineering system 2 that regards the supported features of the component 1.”
	Examiner notes that, for the examination purpose, “at least one non-supported feature” and “at least one feature” are interpreted with broadest reasonable interpretation such that “at least one non-supported feature” can be any feature that is not supported where “at least one feature” can be any feature such as supported or non-supported.
	Examiner notes that claim must distinguish “at least one non-supported feature” and “at least one feature” if they are not referred to the same “feature,” or claim must show how “at least one non-supported feature” and “at least one feature” refers to the same “feature,”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites, “comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic configuration having been generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” in lines 5-8. The limitation(s) contain(s) the following deficiencies:
There are insufficient antecedent basis for the limitations “at least one supported feature”.
	For the examination purpose, the limitation is construed as, “comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic configuration having been generated with the engineering system and with respect to the at least one supported feature of the industrial automation component.”
	Appropriate correction is required.

Claim 18:
	Claim 18 recites “interpreting a description of a configuration of at least one non-supported feature with an on-board compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” in lines 5-9. The limitation(s) contain(s) the following deficiencies:
There is insufficient antecedent basis for the limitation “feature” in the claim. 
It’s not clear if “at least one feature” and “at least one non-supported feature” are the same features or different features.
Claim describes description of a configuration of one non-supported feature is interpreted in order to configure “one feature.” However, the relation between “non-supported feature” and “feature” is not clear. The claim doesn’t clearly distinguish the two features, 1. non-supported and 2. Feature, nor does the claim clearly state how 1. non-supported and 2. feature are the same features.
It’s not clear if “at least one feature” is “non-supported” such that, “at least one feature” that is different than “at least one feature” that is “non-supported” is configured which is not configurable with an engineering system.
	Specification ¶59 describes, “a feature or features that are not (yet) configurable with the engineering system 2 supporting the component 1, non-supported feature(s), is/are configured without the help of the engineering system 2 by interpreting a description 7 of a configuration of the non-supported feature(s) with an on-board compiler 8 of the component 1 and integrating the interpreted description 9 to the basic configuration 3 having been generated with the engineering system 2 that regards the supported features of the component 1.”
	Examiner notes that, for the examination purpose, “at least one non-supported feature” and “at least one feature” are interpreted with broadest reasonable interpretation such that “at least one non-supported feature” can be any feature that is not supported where “at least one feature” can be any feature such as supported or non-supported.
	Examiner notes that claim must distinguish “at least one non-supported feature” and “at least one feature” if they are not referred to the same “feature,” or claim must show how “at least one non-supported feature” and “at least one feature” refers to the same “feature,”
	Appropriate correction is required.

Claims 2-9 and 17:
	Based on their dependencies in claim 1, claims 2-9 and 17 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-16:
	Based on their dependencies in claim 10, claims 11-16 also include same deficiencies as claim 10; therefore, for the same reasons as described above in claim 10, claims 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso et al. (US20180024519A1) [hereinafter Peluso] and further in view of Leu et al. (US20040205700A1) [hereinafter Leu].
Claim 1:
	Regarding claim 1, Peluso discloses, “A method for configuring an industrial automation component, the method comprising:” [See the method of configuring industrial device: “The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	“interpreting a description of a configuration of at least one non-supported feature with” a “compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component”
	However, Leu discloses, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component” [See the on board compiler (e.g.; embedded in the HMI) interprets description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler of the industrial automation component taught by Leu with the method taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to reduce integration cost and maintenance cost [Leu: “with the present invention, software integration is reduced and software maintenance cost is reduced.” (¶84)].

Claim 2:
	Regarding claim 2, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the basic configuration is generated with the engineering system before the integration of the interpreted description to the basic configuration.” [See the basic configuration (e.g.; defined/baseline configuration that were defined initially during commissioning) data is predefined before the analysis and integration steps described in claim 1 above by the engineering system (e.g.; commissioning device of the engineering system): “the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “A process plant may be commissioned according to a set of baseline or defined parameters, where the set of baseline or defined parameters specify how each field device within the process plant should be commissioned.” (¶12)].

Claim 6:
	Regarding claim 6, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the” “compiler validates the description of the configuration of the at least one non-supported feature.” [See the non-supported feature is analyzed and validated (e.g.; commissioning device of the engineering system) by the processing system: “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “the on-board compiler”
	However, Leu discloses, “the on-board compiler” [See the on board compiler (e.g.; embedded in the HMI) interprets and validates description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Leu with the method taught by Peluso and Leu as discussed above in claim 1. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 1.



Claim 7:
	Regarding claim 7, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the description of the configuration of the at least one non-supported feature is provided in a domain specific language.” [See the configuration program is provided using domain specific language (e.g.; a computer language specialized to a particular application domain): “Control routines may be implemented in any desired software format, such as using object oriented programming, ladder logic, sequential function charts, function block diagrams, or using any other software programming language or design paradigm.” “the controller 11 may be configured to implement a control strategy or control routine in any desired manner.” (¶31)].

Claim 9:
	Regarding claim 9, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “the integration of the interpreted description to the basic configuration is performed by one of (i) the on- board compiler and (ii) an integration module of the industrial automation component.” [Examiner notes that claim requires the integration is performed by only one of (i) the on- board compiler and (ii) an integration module of the industrial automation component. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 10 (amended):
	Regarding claim 10, Peluso discloses, “an industrial automation component comprising: a processor having memory; wherein the processor is configured to:” [See the method of configuring industrial device: “a user interface for presenting content, a memory storing a set of defined commissioning parameters respectively associated with the set of devices, a communication unit, and a processor interfacing with the set of devices, the user interface, the memory, and the communication unit.” (¶14)… “The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	 “interpret a description of a configuration of at least one non-supported feature to configure at least one feature of the industrial automation component which is not configurable with an 3LEGAL\55066986\1 14944.0001.000/482652.000engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“integrate the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “an industrial automation component comprising: a compiler;” where the compiler is an on board compiler
	However, Leu discloses, “an industrial automation component comprising: a compiler;” where the compiler is an on board compiler [See the on board compiler (e.g.; embedded in the HMI) interprets description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler of the industrial automation component taught by Leu with the system taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to reduce integration cost and maintenance cost [Leu: “with the present invention, software integration is reduced and software maintenance cost is reduced.” (¶84)].

Claim 11 (amended):
	Regarding claim 11, Peluso and Leu disclose all the elements of claim 10.
	Peluso further discloses, “wherein the industrial automation component is configured to receive the description of the configuration of the at least one feature of the industrial automation component” [See interpreting a received description of a configuration of a non-supported feature (e.g.; analyzing received configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“comprises the compiler configured to interpret the description and the industrial automation component is configured to integrate the interpreted description to the basic configuration having been generated with the engineering system and with respect to the at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 12 (amended):
	Regarding claim 12, Peluso and Leu disclose all the elements of claim 10, but Peluso does not explicitly disclose, “the industrial automation component is a Human Machine interface (HMI) panel.”
	However, Leu discloses, “the industrial automation component is a Human Machine interface (HMI) panel.” [See the component is a HMI panel and the on board compiler is embedded in the HMI: “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Leu with the method taught by Peluso and Leu as discussed above in claim 10. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 13 (amended):
	Regarding claim 13, Peluso and Leu disclose all the elements of claims 10-11, but Peluso does not explicitly disclose, “the industrial automation component is a Human Machine interface (HMI) panel.”
	However, Leu discloses, “the industrial automation component is a Human Machine interface (HMI) panel.” [See the component is a HMI panel and the on board compiler is embedded in the HMI: “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Leu with the method taught by Peluso and Leu as discussed above in claim 10. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 14 (amended):
	Regarding claim 14, Peluso and Leu disclose all the elements of claim 10.
	Peluso further discloses, “wherein one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [Examiner notes that claim requires only one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the component comprises an integration module which is configured to integrate the interpreted description to the basic configuration. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].


Claim 15 (amended):
	Regarding claim 15, Peluso and Leu disclose all the elements of claims 10-11.
	Peluso further discloses, “wherein one of (i) the on-board compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [See using a on board compiler (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 16 (amended):
	Regarding claim 16, Peluso discloses all the elements of claims 10 and 12.
	Peluso further discloses, “wherein one of (i) the on-board compiler is configured to integrate the interpreted description to the basic configuration and (ii) the industrial automation component comprises an integration module which is configured to integrate the interpreted description to the basic configuration.” [Examiner notes that claim requires only one of (i) the compiler is configured to integrate the interpreted description to the basic configuration and (ii) the component comprises an integration module which is configured to integrate the interpreted description to the basic configuration. Peluso teaches the integration is performed by an integration module. See using integration module that performs integration process (e.g.; computing device/processor connected to industrial device), integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)].

Claim 17 (amended):
	Regarding claim 17, Peluso and Leu disclose all the elements of claim 1.
	Peluso further discloses, “A computer program comprising instructions which, when executed by at least one computer or by the industrial automation component, causes the at least one computer or the industrial automation component to perform the method of claim 1.” [See: “the instructions 240 are stored on the memory 218 and executable by the processor 215 to perform any portion or all of the methods” (¶53)].

Claim 18 (amended):
	Regarding claim 18, Peluso discloses, “A non-transitory computer-readable medium comprising instructions which, when executed on at least one computer or on an industrial automation component, cause the at least one computer or the industrial automation component to configure the industrial automation component, the instructions comprising: program code for” [See the method of configuring industrial device: “That is, methods described herein may be embodied by a set of machine-executable instructions stored on a computer readable medium (i.e., on a memory device). The instructions, when executed by one or more processors of a corresponding device” “cause the processors to execute the method.” (¶122)…“The method may further include determining, by the computing device for each of the set of devices, a difference between the respective commissioning status data and the respective defined commissioning parameter,” (¶13)… “cause to modify, the defined commissioning parameter of the process control device to match the commissioning status data of the process control device (e.g., update the defined commissioning parameter stored in memory).” (¶89)];
	“interpreting a description of a configuration of at least one non-supported feature with” a “compiler of the industrial automation component to configure at least one feature of the industrial automation component which is not configurable with an engineering system supporting the industrial automation component;” [See interpreting a description of a configuration of a non-supported feature (e.g.; analyzing configurations to identify that the configuration doesn’t support feature defined by defined commissioning parameter; discrepancy in connection status) using a on board compiler (e.g.; computing device/processor connected to industrial device) to configure/modify the un-supported feature (e.g.; modify the configuration so that it supports a feature defined by the desired/defined configuration), where the non-supported feature is not configurable by the commissioning device (e.g.; commissioning tool 135a cannot configure): “set of defined commissioning parameters that specify how field devices of a process plant are to be commissioned.” “obtain the commissioning status data associated with the field devices, and compare the commissioning status data to the set of defined commissioning parameters to determine (i) which, if any, of the field devices are not commissioned according to the defined parameters, and (ii) how the determined field devices deviate from the defined parameters.” (¶25)… “the commissioning status data may include a current configuration of the respective process control device and the defined commissioning parameter may include a desired configuration for the respective process control device.” (¶80)… “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)];
	“program code for integrating the interpreted description to a basic configuration which was generated with the engineering system and with respect to at least one supported feature of the industrial automation component.” [See integrating the interpreted description to a basic configuration (e.g.; after comparison, integrating the comparison/mismatch results with the basic/desired/defined/baseline configuration data) that was generated with the engineering system (e.g.; desired configuration data as defined initially for commissioning) and with respect to at least one supported feature (e.g.; supported feature as defined by the desired/defined/baseline configuration parameters): “the processor 314 may determine (330) a set of differences between the commissioning data and the defined parameters.” (¶61)… “the difference may indicate this discrepancy in connection status.” (¶61)… “the electronic device may configure (block 645), or cause to configure, the process control device according to the defined commissioning parameter of the process control device.” (¶89)], but doesn’t explicitly disclose, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component”
	However, Leu discloses, “interpreting a description of a configuration of” “feature with an on-board compiler of the industrial automation component” [See the on board compiler (e.g.; embedded in the HMI) interprets description of feature (e.g.; performs compilation): “invoking an object compiler to obtain an intermediate representation of said data objects; formatting said data objects and generating a Bytecode that defines components and attributes of the predetermined application; interpreting said Bytecode using a Virtual Engine with simulated sensor data and subsystems health information;” (¶8)… “The HMI 10 provides access to other elements of the system such as an object compiler 30. The object compiler 30 can be embedded within the HMI 10,” (¶43)]..
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of interpreting a description of a configuration of a feature with an on-board/integrated compiler of the industrial automation component taught by Leu with the system taught by Peluso as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to reduce integration cost and maintenance cost [Leu: “with the present invention, software integration is reduced and software maintenance cost is reduced.” (¶84)].

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso and Leu and further in view of Johnson et al. (US20060015844A1) [hereinafter Johnson].
Claim 3:
	Regarding claim 3, Peluso and Leu disclose all the elements of claim 1, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided as a text file.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided as a text file.” [See the updated feature is provided as text file (e.g.; update to reconfigure non supported feature): “the functional description is implemented as an electronic configuration file,” “Variable values or macros may also be used in the configuration file to identify specific behaviors having different modes or states. The configuration file may be a text-based file” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of providing a configuration file that is a text file taught by Johnson with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to conveniently perform desired configuration [Johnson: “resulting in selection of one of the hardware schematics and generation of executable code from the available set of firmware modules based on the desired set of functions” (¶12)].

Claim 4:
	Regarding claim 4, Peluso and Leu disclose all the elements of claims 1-2, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided as a text file.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided as a text file.” [See the updated feature is provided as text file (e.g.; update to reconfigure non supported feature): “the functional description is implemented as an electronic configuration file,” “Variable values or macros may also be used in the configuration file to identify specific behaviors having different modes or states. The configuration file may be a text-based file” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of Johnson with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 5:
	Regarding claim 5, Peluso and Leu disclose all the elements of claim 1, but they do not explicitly disclose, “the description of the configuration of the at least one non-supported feature is provided via a web browser.”
	However, Johnson discloses, “the description of the configuration of the at least one non-supported feature is provided via a web browser.” [See the configuration file provided via web browser: “FIG. 4 is a diagram that illustrates a network environment” “The configuration process may be done over the Internet 603 with a web page from a server 600” (¶176)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined above described teachings of Johnson with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peluso and Leu and further in view of KIM et al. (US20180150304A1) [hereinafter KIM].
Claim 8:
	Regarding claim 8, Peluso and Leu disclose all the elements of claim 1, but they do not explicitly disclose, “interpreting the description includes translating the description into binary machine code.”
	However, Kim discloses, “interpreting the description includes translating the description into binary machine code.” [See translating the description into binary machine code: “a script in the of text generated by the script generating unit 120 may be converted into a binary format” (¶42)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of translating the description into binary machine code taught by KIM with the method taught by Peluso and Leu as discussed above. A person of ordinary skill in the industrial device configuration system field would have been motivated to make such combination in order to have the advantage of compiling scripts capable of easily recovering a script [KIM: “compiling scripts capable of easily recovering a script by using version information” (¶14)].









Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejections under 35 U.S.C. § 112
	It is well settled that applicant's specification should serve as a guideline for ascertaining the metes and bounds of a claim. Firstly, the "at least one feature" and "at least one non-supported feature" are different.
	For a complete understanding, paragraph [0017] of the specification as originally filed explains "at least one feature of the industrial automation component that is not configurable with an engineering system supporting the component [(non-supported feature)] is configured by interpreting a description of a configuration of the at least one non-supported feature with an on- board compiler of the component and integrating the interpreted description to a basic configuration having been generated with the engineering system and with respect to at least one further feature [(supported feature)] of the component". Paragraph [0020] of the originally filed specification explains "[t]he invention, in other words, is complementing the configurability of automation components with an engineering system for non-supported features, in particular runtime features".
	Given the explanation provided at paragraphs [0017], [0020] to [0023] of the specification as originally filed, applicant contends the skilled person is provided with a basis for ascertaining the metes and bounds of the claims.
(Page: 7-9)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s specification defines non-supported feature as “a feature” that is not configurable with an engineering system supporting the component. According to the paragraph 17 of specification, “feature” can include non-supported feature, or in broadest reasonable interpretation can include supported feature, or any feature. In other words, in a group of features there may be a feature that may be non- supported type, and thus there are times when “feature” represents a “non-supported feature” such that in that instant “non-supported feature” is a “feature.”
Since the claims recite "at least one feature" and "at least one non-supported feature" without reciting a proper antecedent basis in order to distinguish them from each other, the limitation “feature” doesn’t have proper antecedent basis. For example if there are several features then “a feature of the features,” or “a non-supported feature of the features” may have a proper antecedent basis to “one feature” from the several features. 
Please refer to the current 35 USC § 112(b) rejections of claims 1, 10, and 18 as set forth in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-18 are rejected under 35 USC § 112(b) as set forth in the current office action.

Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(b)	Rejections under 35 U.S.C. § 103:
	The Office (at pg. 15) acknowledges Peluso fails to teach or suggest "'interpreting a description of a configuration of' 'feature with an on-board compiler of the industrial automation component"' as recited in independent claim 1, and cites Chanda for these features. 
	Applicant disagrees, however, that the combination of Peluso and Chanda teaches or suggests independent claim 1.

	Respectfully, applicant believe the foregoing position is not well taken, and is unreasonable.

	Here, the Office correlates the controller of Chanda with the on-board compiler of applicant's instant invention. This interpretation, however, is inconsistent with the subject matter of applicant's claimed invention, because the skilled person knows the controller described in Chanda is not an on-board complier.

	The description provided here has little to do with an on-board compiler implemented in the manner of independent claim 1. 

	Johnson and Kim were cited for the various subject matter of dependent claims 3-5 and 8, but fail to teach or suggest the "interpreting" step of independent claim 1 that requires an on-board compiler. The combination of Peluso, Chanda, Johnson and Kim therefore fails to teach or suggest independent claim 1, because Johnson and Kim fail to provide what Peluso and Chanda lack. 
	
	Independent claim 10 is drawn to an industrial automation device and independent claim 18 is drawn to a non-transitory computer-readable medium, each of which implement the method  of independent claim 1. Independent claims 10 and 18 are therefore patentable for at least the same reasons as independent claim 1. 
	In view of the foregoing, independent claims 1, 10 and 18 are patentable over Peluso, Peluso, Chanda, Johnson and Kim, individually or in combination. Reconsideration and withdrawal of all the rejections under 35 U.S.C. §103 are respectfully requested, and notice to that effect is earnestly solicited. 
	In view of the patentability of independent claim 1, dependent claims 2-9 and 11-17 are also patentable over the prior art for the reasons set forth above, as well as for the additional recitations contained therein. 
	Based on the foregoing remarks, this application is in condition for allowance. Early passage of this application to issue is respectfully requested.
(Page: 10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	A new grounds of rejections in view of Leu et al. (US20040205700A1) has been introduced in response to applicant’s arguments, explanation of claims, and amendments of claims.
	As described in the current office action, Leu discloses an on-board/embedded compiler of an automation component that compiles/interprets descriptions of a feature.
	Combination of Peluso and Leu teach all the limitations of claims 1, 10, and 18 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-18 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20080189638A1 - Bridging human machine interface technologies in a process automation and information management environment:
	New features of the second technology are supported for HMI graphics while retaining the functionality of systems embodying the first technology, including the ability to export to the first technology, graphics developed and/or managed in the second technology (¶10).
US20170336947A1 - System and method to capture and document cross-product compatibility status information for industrial devices:
	The correlation component 210 can learn or infer cross-product compatibility information based on this system configuration information (e.g., infer that the I/O modules configured for the controller are compatible with that model of controller running that firmware revision, infer that the networked devices identified by the network configuration settings are compatible with that controller/firmware combination, etc.) and update the product compatibility data set based on results of this analysis (¶47).
US20180231959A1 - Binding of Devices in a Process Plant Using I/O-Abstracted Field Device Configurations:
	Reconciling a detected difference between the information stored in the back-end device placeholder object for a field device and the configuration information for the field device as stored in the field equipment side of the plant may include storing configuration information that is stored in a first one of these configuration memories into the second one of these memories when the second one of these memories (¶217).


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116